Citation Nr: 1004520	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  09-31 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to recognition as the Veteran's surviving 
spouse for the purpose of establishing entitlement service 
connection for the cause of the Veteran's death.   

2.  Entitlement to recognition as the Veteran's surviving 
spouse for the purpose of establishing entitlement to death 
pension.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for the 
cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL

Appellant
Appellant's daughter 

ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1942 to December 
1945.  The Veteran died in March 1967.  The appellant claims 
to be the surviving spouse of the Veteran, and is seeking to 
be recognized as the proper claimant in the application for 
entitlement to death pension and dependency and indemnity 
compensation (DIC) and to reopen a previously denied claim 
of service connection for the cause of the Veteran's death.  

This matter comes to the Board of Veterans' Appeals (Board) 
from respective March 2008 and July 2008 administrative and 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee, which found 
that the appellant remarried following the Veteran's death 
and thus is not eligible for death pension and accrued 
benefits and re-confirmed the previous denial of service 
connection for the cause of the Veteran's death.  

The appellant testified before the undersigned Veterans Law 
Judge at a hearing at the RO in November 2009.  A transcript 
of the hearing is of record.

The RO addressed the new and material evidence issue in the 
rating decision on appeal.  Irrespective of the RO's action, 
the Board must decide whether the appellant has submitted 
new and material evidence to reopen the claim of service 
connection for the cause of the Veteran's death.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The issues have been re-characterized to comport to the 
evidence of record, particularly the August 2009 statement 
of the case (SOC) and the appellant's August 2009 Form 9 
substantive appeal to the Board, which notes that the 
appellant wishes to appeal all of the issues listed in the 
August 2009 SOC.  The August 2009 SOC notes that the issues 
the appellant disagreed with were whether the appellant is 
recognized as the proper claimant in the application for 
entitlement to death pension and whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for the cause of the Veteran's death.  
Thus, despite the fact that there is no claim of entitlement 
of death pension before the Board, the issue of whether the 
appellant is the proper claimant for death pension benefits 
is before the Board.  See 38 C.F.R. §§ 20.200, 20.202.  
Furthermore, the Board acknowledges that the RO did not 
address the issue of whether the appellant is a proper 
claimant in the application for entitlement to service 
connection for the cause of the Veteran's death in the 
August 2009 SOC.  Given the fact that jurisdiction matters 
and it is not "harmless" error when VA, during the claims 
adjudication process, fails to address threshold 
jurisdictional issues, it follows that VA must first 
determine whether she is an eligible payee.  That is, given 
the confused development of this claim by the RO, she must 
show that she is "entitled to have [the Board] decide the 
merits of this dispute."  See Warth v. Seldin, 422 U.S. 490, 
498 (1975).  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002 and Supp. 2009).

FINDINGS OF FACT

1.  The appellant was married to the Veteran at the time of 
his death in March 1967.  

2.  In October 1985, the appellant married H2 and in October 
2007 divorced H2.  

3.  The Board denied entitlement to service connection for 
the cause of the Veteran's death in May 1968, and that 
decision is now final.

4.  Evidence received since the May 1968 Board decision is 
duplicative, cumulative, and redundant of evidence 
previously considered, and does not relate to the pertinent 
unestablished facts necessary to substantiate the claim of 
entitlement to service connection for the cause of the 
Veteran's death.  


CONCLUSIONS OF LAW

1.  The appellant is eligible for DIC benefits as the widow 
of a Veteran.  38 U.S.C.A. § 103 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.3, 3.50, 3.55 (2009).  

2.  The appellant is not eligible for death pension benefits 
as a matter of law.  38 U.S.C.A. § 103 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.3, 3.50, 3.55 (2009).  

3.  New and material evidence has not been received since 
the May 1968 Board decision, and the claim for entitlement 
to service connection for the cause of the Veteran's death 
is not reopened.  38 U.S.C.A. § 5108 (West 2002 and Supp. 
2009); 38 C.F.R. § 3.156 (a) (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all of the following five 
elements of a service connection claim:  1) veteran status; 
2) existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in April 2008.  The notification substantially 
complied with Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence, and; Kent v. Nicholson, 20 Vet. App. 1 
(2006), specifically informing the appellant of the basis of 
the last final rating decision in June 1967 for the claim of 
service connection for the cause of the Veteran's death, and 
described the meaning of "new" and "material" evidence in 
order to reopen the claim.  
No new disability rating or effective date for award of 
benefits will be assigned as the claim to reopen entitlement 
to service connection for the cause of the Veteran's death 
is denied.  Accordingly, any defect with respect to that 
aspect of the notice requirement is rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The April 2008 letter did not note the deceased Veteran's 
service-connected hearing loss disability, which was rated 
as non-compensable at the time of his death, as required 
under Hupp v. Nicholson, 21 Vet. App. 342 (2007).  However, 
no fundamental unfairness is shown to the appellant as a 
result of this error.  Such error was harmless given that 
the Veteran's March 1967 certificate of death shows that the 
only cause of his death was coronary occlusion, which in no 
way could be related to his hearing loss.  See Shinseki v. 
Sanders, 129 U.S. 1696 (2009).  

In any event, the appellant has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki, 129 U.S. at 1696 
(reversing prior case law imposing a presumption of 
prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination).

The appellant's claim of entitlement to recognition as the 
Veteran's surviving spouse for the purpose of establishing 
entitlement to service connection for the cause of the 
Veteran's death, has been considered with respect to VA's 
duty to notify and assist.  Given the favorable outcome 
noted below, no conceivable prejudice to the appellant could 
result from this adjudication.  See Bernard, 4 Vet. App. at 
393.  

Concerning the claim for entitlement to recognition as the 
Veteran's surviving spouse for purposes of establishing 
entitlement to death pension, there is no legal basis upon 
which this benefit may be awarded and the appellant's claim 
must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  
The provisions of VCAA have no effect on an appeal where the 
law, and not the underlying facts or development of the 
facts are dispositive in a matter.  Manning v. Principi, 16 
Vet. App. 534, 542-543 (2002).

VA has obtained service treatment records (STRs) and 
assisted the appellant in obtaining evidence.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claim file; and 
the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Analysis

A.  Recognition as Surviving Spouse for VA Benefits Purposes

The appellant claims entitlement to recognition as the 
Veteran's surviving spouse for the purposes of establishing 
entitlement to VA death pension and service connection for 
the cause of the Veteran's death.    

The Veteran's March 1967 certificate of death shows that the 
appellant was married to the Veteran at the time of his 
death.  An October 1985 marriage certificate indicates that 
she subsequently married H2.  An October 2007 Joint Petition 
for Divorce shows that the appellant is no longer married to 
H2.  

Regarding eligibility to DIC and death pension, for purposes 
of determining eligibility as a claimant, there is a 
preliminary threshold issue as to whether the appellant 
qualifies as a "surviving spouse."  38 C.F.R. § 3.50.  
38 C.F.R. § 3.3(b) requires, among others, that a claimant 
be the surviving spouse of a Veteran to be eligible to 
receive DIC or a death pension.  The term "surviving spouse" 
means a person of the opposite sex (1) whose marriage to the 
Veteran was valid under the law of the place of residence at 
the time of the marriage or when the right to benefits 
accrued; (2) who was the spouse of a Veteran at the time of 
the Veteran's death; (3) who lived with the Veteran 
continuously from the date of marriage to the date of the 
Veteran's death; (4) and who, except as provided in 38 
C.F.R. § 3.55, has not remarried or has not since the death 
of the Veteran (and after September 19, 1962) lived with 
another person of the opposite sex and held herself out 
openly to the public to be the spouse of such other person.  
See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).  

Regarding eligibility to DIC or service connection for the 
cause of the Veteran's death, 38 C.F.R. § 3.55(a)(3) 
provides that on or after October 1, 1998, remarriage of a 
surviving spouse terminated by death, divorce, or annulment, 
will not bar the furnishing of DIC, unless the Secretary 
determines that the divorce or annulment was secured through 
fraud or collusion.  The appellant's second marriage was 
terminated by divorce after October 1, 1998, and thus she 
may be considered the "surviving spouse" of the Veteran for 
DIC purposes under 38 C.F.R. § 3.50.  

38 C.F.R. § 3.55(a) (1-10) notes that remarriage of a 
surviving spouse will not bar the furnishing of certain 
benefits to such surviving spouse if certain conditions are 
met within the applicable time limits.  As noted above, 
38 C.F.R. § 3.55(a)(3) specifically provides that on or 
after October 1, 1998, remarriage of a surviving spouse 
terminated by death, divorce, or annulment, will not bar the 
furnishing of DIC.  38 C.F.R. § 3.55(a)(3) does not note 
that remarriage will not bar the furnishing of death pension 
benefits pursuant to 38 C.F.R. §  3.3(b), nor does any other 
provision of 38 C.F.R. § 3.55(a)(1-10).  Accordingly, as a 
matter of law, the appellant is not eligible for VA death 
pension benefits because following her remarriage in October 
1985, she was not longer a surviving spouse as defined in 38 
C.F.R. § 3.50 for the purpose of eligibility for death 
pension benefits.  See Sabonis, 6 Vet. App. at 429-30 
(holding that plain statutory language is applied unless it 
creates absurd results).  The Board is specifically 
prohibited from granting benefits that are not authorized by 
law, regulation, precedent decision of VA General Counsel, 
or instruction from the Secretary of VA.  See 38 U.S.C.A. § 
7104(c).  

Having established the appellant's eligibility for DIC 
benefits, the Board now turns its attention to whether new 
and material evidence has been submitted to reopen a claim 
of service connection for the cause of the Veteran's death.  

B.  New and Material Evidence Claim 

The appellant seeks to reopen a previously denied claim of 
service connection for the cause of the Veteran's death.  
The appellant contends that the Veteran was awarded the 
Purple Heart, and he should have been entitled to VA 
benefits, which he did not receive. 
 
In June 1967, the RO denied the appellant's claim for 
service connection for the cause of the Veteran's death.  
The appellant appealed this decision to the Board, which in 
a May 1968 decision, found that although the Veteran had 
frostbite and pneumonia resulting in hospitalization during 
service, and there was lay evidence that the Veteran 
reported that he had chest pains following service, the 
competent evidence did not show that any disease, injury, or 
disorder during service contributed to his death.  That 
decision is now final.  38 U.S.C.A. § 7104; 38 C.F.R. § 
20.1100.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must present a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156 (a). 

In determining whether evidence is "new and material," the 
creditability of the new evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

Evidence considered at the time of the May 1968 Board 
decision includes the Veteran's STRs, a copy of the 
Veteran's certificate of death, and lay evidence indicating 
that he had chest pains following service.  

Evidence submitted since the May 1968 Board decision 
pertaining to the Veteran includes a duplicate copy of his 
certificate of death, a May 2002 letter indicating that the 
Veteran was awarded the Purple Heart posthumously, a March 
1944 copy of the Veteran's and appellant's marriage 
certificate, a copy of H2's and the appellant's October 1985 
marriage certificate, and a copy of H2's and the appellant's 
October 2007 joint petition for divorce.  

Regarding the Veteran's certificate of death, this evidence 
is not new because it is duplicative of evidence considered 
by the Board at the time of its May 1968 decision.  See 38 
C.F.R. § 3.156 (a).

Regarding the May 2002 letter indicating that the Veteran 
was awarded the Purple Heart posthumously, the March 1944 
marriage certificate, the October 1985 marriage certificate, 
and the October 2007 joint petition for divorce, this 
evidence is new because it is not duplicative of evidence 
considered by the Board at the time of its May 1968 
decision.  Id.  
 
The March 1944 marriage certificate is not material because 
it merely shows that the Veteran and appellant were married, 
which is information that is redundant of information of 
record at the time of the Board's May 1968 decision.  Id.  

The October 1985 marriage certificate and October 2007 joint 
petition for divorce are not material because they merely 
indicate that the appellant is an eligible claimant for DIC 
benefits and do not address the merits of the appellant's 
claim for service connection for the cause of the veteran's 
death.  The May 2002 letter noting that the Veteran was 
awarded the Purple Heart is not material because it is 
redundant of information regarding the Veteran's 
hospitalization during service discussed in the Board's May 
1968 decision.  38 C.F.R. § 3.156 (a).  Therefore, none of 
the evidence submitted since the May 1968 Board decision is 
material because it in no way relates to the unestablished 
fact of whether the Veteran's death was related to service 
as required by 38 C.F.R. § 3.312.  38 C.F.R. § 3.156 (a).  

Thus, the appellant has not submitted any evidence that 
relates to the unestablished fact; that is, whether the 
Veteran's death was related to service or a service-
connected disability as required by 38 C.F.R. § 3.312.  

Given the absence of receipt of any new and material 
evidence since the May 1968 Board decision, reopening the 
claim to entitlement to service connection for the cause of 
the Veteran's death is not warranted.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156 (a).  


ORDER

Basic eligibility as the Veteran's surviving spouse for the 
purpose of establishing entitlement to service connection 
for the cause of the Veteran's death is granted.  

Basic eligibility as the Veteran's surviving spouse for the 
purpose of establishing entitlement to death pension is 
denied.  

The petition to reopen the claim for service connection for 
the cause of the Veteran's death is denied.  







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


